DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-18, 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhamu et al., US 2011/0157772, and in further view of Chen et al., US 2013/0271085.
Regarding claim 1, Zhamu et al., teaches an electrode (0002; 0026) for an electrochemical energy storage device (0043), the electrode comprising a self-supporting layer of binder particles (0084), graphene platelets/sheets (0025-0027), spacer particles (0028-0030) of 
Thus, the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the invention because although Zhamu does not recite “binder particles are not solvent-based”, this is a negative limitation and the material of the binder is not recited, and does not recite a solvent-base.
Chen et al., teaches a specific capacity greater than 500 mAh/g (0042).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Chen et al., into the teachings of Zhamu et al., because Chen et al., teaches a range of a specific capacity of greater than 500 mAh/g to greater than 3000 mAh/g (0042) which provides “a significantly improved power density” (0044).
Regarding claim 2, Zhamu et al., teaches support layer has a specific surface area from 100-300 m2/g (0026).
Regarding claim 3, Zhamu et al., teaches support layer has a specific surface area of 500 m2/g (0026).
Regarding claim 4, Zhamu et al., teaches support layer has a specific surface area of greater than 1000 m2/g (0026).
Regarding claim 5, Zhamu et al., teaches the self-supporting layer has specific surface area no less than a specific surface area of said graphene sheets (0069).
Regarding claim 6, Zhamu et al., teaches the graphene sheets (abstract) contain single-layer graphene (0010-0011; 0025) or few-layer graphene sheets (0031).

Regarding claim 8, Zhamu et al.,  teaches mixture of graphene sheets (abstract; 0038-0039) and spacer particles (abstract; 0027) and/or binder particles (0084) forms a meso-porous structure (0025) having a pore size from 2 nm (0025) to 100nm (0030). 
Regarding claim 9, Zhamu et al., teaches graphene sheets have a length or width no greater than 10 um (0044; 0065).
Regarding claim 10, Zhamu et al., teaches graphene sheets have a length or width no greater than 10 um (0044; 0065) and larger than a length or diameter of said binder or spacer particles (0044). 
Regarding claim 11, Zhamu et al., teaches graphene sheets have a length or width no greater than 10 um (0044; 0065) and a spacer having a diameter of no less than 2nm (0044). 
Regarding claim 12, Zhamu et al., teaches graphene sheets have a length or width (no greater than 10 um (0044; 0065) larger than a length or diameter of said binder or spacer particles and spacer length or diameter is 2-200 nm (0069).
Regarding claim 13, although Zhamu et al., does not recite graphene sheets have an oxygen content no more than 30% by weight, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, the invention as a whole would have been obvious to one having ordinary skill in the art at the time of the invention because regarding the sizes of the graphene sheets, binders/spacers, "[W]here the general conditions of a claim are disclosed in the prior art, it is 
Regarding claim 14, Zhamu et al., teaches mixture contains 25% by weight of graphene sheets (0045).
Regarding claim 15, Zhamu et al., teaches the binder or spacer particles have a diameter of 1nm -200 nm(0069).
Regarding claim 16, Zhamu et al., teaches mixture contains less than 50% of binder (0036).
Regarding claim 17, Zhamu et al., teaches the binder particles act as spacer particles (0027; 0029; 0036).
Regarding claim 18, Zhamu et al., teaches mixture further contains less than 30% of a conductive filler (0036) based on the total weight of the graphene sheets, binder/spacer particles, and conductive filler combined, and wherein the conductive filler is selected from graphite particle, metal powders (0036).
Regarding claim 26, Zhamu et al., teaches binder or spacer particles comprise resin (0048; 0057; 0090).


4.	Claims 20-25, 27, 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhamu et al., US 2011/0157772, in further view of Chen et al., US 2013/0271085, and still in further view of Zhong et al., US 2008/0117565.
Zhamu et al., in view of Chen et al., does not teach the claim limitations of claims 16, 18, 20.

Thus, it would have been obvious to insert the teachings of Zhong et al., into the teachings of Zhamu et al., because Zhong et al., teaches the ranges of binder and filler provide “inexpensive, durable, highly reliable dry electrode films and associated structures for use in energy storage devices.” (0016). 
Zhamu et al., does not teach the claim limitations of claims 21-25, 27, 28.
Regarding claim 21, Zhong et al., teaches self-supporting layer (abstract; 0018; 0021) is bonded to one side of a current collector (0018; 0021). 
Regarding claim 22, Zhong et al., teaches self-supporting layer is bonded to one side of a current collector selected from aluminum foil (0018). 
Regarding claim 23, Zhong et al., teaches self-supporting layer comprises a porous conductive framework having pores (0117; 0120; 0123). 
Regarding claim 24, Zhong et al., teaches porous conductive framework is selected metal web (0081) or screen (0122).
Regarding claim 25, Zhong et al., teaches self-supporting layer is a meso-porous structure (0153) having a pore size from 1 nm to 50 nm (0153).
Regarding claim 27, Zhong et al., teaches binder or spacer particles comprise a polyolefin (0105). 
Regarding claim 28, Zhong et al., teaches unused solvent or liquid chemical includes an antifoaming agents, surfactants, alcohols (0018-0023). 
  
5.	Claims 29 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhamu et al., US 2011/0157772, in view of Yu et al., US 2011/01833180, in further view of Roumi, US 2013/0224632.
Zhamu et al., teaches an electrochemical energy storage device as described above.
Regarding claim 29, Yu et al., teaches electrochemical energy storage device (abstract), the electrode comprising a self-supporting layer (0034; 0047) , including a porous conductive framework (0058; 0087), of binder particles (0034), graphene platelets/sheets (abstract; 0058), spacer particles (0039) wherein spacer and binder are disposed between graphene sheets (Fig. 6) and wherein the binder particles are not in form of matrix (0070; 0082) and not solvent-based (0041); self-supporting layer includes a porous conductive framework (0046; 0114; 0124). 
Roumi teaches a conductive framework is a foam (0066, 0090, 0104).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Roumi into the teachings of Zhamu et al., and Yu et al., because Roumi teaches that the foam is optional (0066) and that the foam may be a metal, a glass, a polymer, a ceramic a carbon, a graphite, a nanocarbon (0090; 0104), which increases the mechanical strength of the structure (0090).

Yu et al., does not teach the conductive framework is a foam.
Roumi teaches a conductive framework is a foam (0066, 0090, 0104).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Roumi into the teachings of Zhamu et al., and Yu et al., because Roumi teaches that the foam is optional (0066) and that the foam may be a metal, a glass, a polymer, a ceramic a carbon, a graphite, a nanocarbon (0090; 0104), which increases the mechanical strength of the structure (0090).
	

Response to Arguments
6.	Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. Applicant argues that the Zhamu ‘722 reference does not obviate claims 1-18. However, independent claim 1 has been amended, and new secondary reference, Chen et al., US 2013/0271085, teaches the amended claim.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lamanna et al., US 2013/0224605; Zhamu et al., US 2012/0064409; Chen et al., US 2013/0309561.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727